Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 31, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. In addition claims 1 and 11 have been amended. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 2, 10 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0063078 A1), and further in view of Wall et al. (US 2008/0301162 A1).

As to claim 1, Wang et al. teaches maintaining, at data processing hardware, a plurality of schemas each associated with one or more data items stored in a data format in a data item repository (paragraph [0014] and paragraph [0021] [paragraph [0014] teaches one or more schemas for event log entries (data items), paragraph [0021] teaches events stored in repository 124]);
receiving, at the data processing hardware, a semi‐structured data item in a semi-structured data format, the semi‐structured data item comprising a plurality of key/value pairs (paragraph [0031] and paragraph [0047] – [0048] [paragraph [0031] teaches event log entries are in JSON, XML and HTML which are semi‐structured formats, paragraph [0047] – [0048] teaches value types in particular fields are key/value pairs]);
determining, by the data processing hardware, that the semi‐structured data item does not match any of the schemas in the plurality of (paragraph [0033] [teaches determine that the log entries don’t match any of the plurality of schemas]); and
in response to determining that the semi‐structured data item does not match any of the schemas in the plurality of schemas:
generating, by the data processing hardware, a new schema for the semi-structured data item, the new schema specifying a corresponding maximum length for each value of at least one key/value pair in the plurality of key/value pairs of the received semi‐ structured data item (paragraph[0032], paragraph[0049], paragraph[0057] and paragraph [0059] [paragraph [0032] teaches new schema generated based on the determination no match exists, paragraph [0049] teaches schema fields have maximum value length, paragraph [0057] and paragraph [0059] teaches value in a particular field (key/value pair) must fit field value length specified in a newly generated schema]);
determining, by the data processing hardware, whether each value of the at least one key/value pair in the plurality of key/value pairs exceeds the corresponding maximum length specified by the new schema (paragraph [0059] [teaches log entry checked to see if value fits maximum length of new schema field]); and
when each value of the at least one key/value pair in the plurality of key/value pairs fails to exceed to the corresponding maximum length (paragraph [0059] [teaches log entries stored in repository (124) and associated with the new schema when the value has been determined to adhere to a newly generated schema]): 
Wang et al. does not explicitly teach encoding by the data processing hardware, the semi-structured date item; 
storing by the data processing hardware, the encoded semi‐structured data item in the data item repository; and 
assigning, by the date processing hardware, the new schema a unique identifier, and
associating, by the data processing hardware, the encoded semi‐structured data item with the new schema using the unique identifier.
Wall et al. teaches encoding by the data processing hardware, the semi-structured date item (figure 4 section 4 section 400 [section 400 discloses received data that needs to be converted (it is noted that the conversion is being interpreted as the encoding aspect of the limitation) to a particular format]); 
storing by the data processing hardware, the encoded semi‐structured data item in the data item repository (figure 4 section 425, 430 and 435 [section 425 and 430 discloses conversion map and applying said mapping to the data which was received. In addition section 435 discloses merging the converted data into the destination database thus it is implied that the converted data is stored in said database]); and 
assigning, by the data processing hardware, the new schema a unique identifier (figure 7 section 710 [discloses assigning entity an identifier regarding]), and
associating, by the data processing hardware, the encoded semi‐structured data item with the new schema using the unique identifier (figure 7 section 715 and 720 [section 715 discloses using the assigned identifier of the entity converting data storing said conversion with the identifier]).
Wang et al.  teaches a log analysis unit which compares event from one schema to another. However Wang et al. does not fully disclose encoding semi-structured data. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. by using the teaching of Wall et al. conversion and identifier of data with Wang et al. because in paragraph [0072] it discloses event from different schemas the various information is extracted and the different fields and being able to convert said fields from different format.  

As to claim 11, Wang et al. teaches maintaining, at data processing hardware, a plurality of schemas each associated with one or more data items stored in a data format in a data item repository (paragraph [0014] and paragraph [0021] [paragraph [0014] teaches one or more schemas for event log entries (data items), paragraph [0021] teaches events stored in repository 124]);
‐structured data item in a semi-structured data format, the semi‐structured data item comprising a plurality of key/value pairs (paragraph [0031] and paragraph [0047] – [0048] [paragraph [0031] teaches event log entries are in JSON, XML and HTML which are semi‐structured formats, paragraph [0047] – [0048] teaches value types in particular fields are key/value pairs]);
determining, by the data processing hardware, that the semi‐structured data item does not match any of the schemas in the plurality of schemas (paragraph [0033] [teaches determine that the log entries don’t match any of the plurality of schemas]); and
in response to determining that the semi‐structured data item does not match any of the schemas in the plurality of schemas:
generating, by the data processing hardware, a new schema for the semi-structured data item, the new schema specifying a corresponding maximum length for each value of at least one key/value pair in the plurality of key/value pairs of the received semi‐ structured data item (paragraph[0032], paragraph[0049], paragraph[0057] and paragraph [0059] [paragraph [0032] teaches new schema generated based on the determination no match exists, paragraph [0049] teaches schema fields have maximum value length, paragraph [0057] and paragraph [0059] teaches value in a particular field (key/value pair) must fit field value length specified in a newly generated schema]);
(paragraph [0059] [teaches log entry checked to see if value fits maximum length of new schema field]); and
when each value of the at least one key/value pair in the plurality of key/value pairs fails to exceed to the corresponding maximum length (paragraph [0059] [teaches log entries stored in repository (124) and associated with the new schema when the value has been determined to adhere to a newly generated schema]): 
Wang et al. does not explicitly teach encoding by the data processing hardware, the semi-structured date item; 
storing by the data processing hardware, the encoded semi‐structured data item in the data item repository; and 
assigning, by the date processing hardware, the new schema a unique identifier, and
associating, by the data processing hardware, the encoded semi‐structured data item with the new schema using the unique identifier.
Wall et al. teaches encoding by the data processing hardware, the semi-structured date item (figure 4 section 4 section 400 [section 400 discloses received data that needs to be converted (it is noted that the conversion is being interpreted as the encoding aspect of the limitation) to a particular format]); 
encoded semi‐structured data item in the data item repository (figure 4 section 425, 430 and 435 [section 425 and 430 discloses conversion map and applying said mapping to the data which was received. In addition section 435 discloses merging the converted data into the destination database thus it is implied that the converted data is stored in said database]); and 
assigning, by the data processing hardware, the new schema a unique identifier (figure 7 section 710 [discloses assigning entity an identifier regarding]), and
associating, by the data processing hardware, the encoded semi‐structured data item with the new schema using the unique identifier (figure 7 section 715 and 720 [section 715 discloses using the assigned identifier of the entity converting data storing said conversion with the identifier]).
Wang et al.  teaches a log analysis unis which compares event from one schema to another. However Wang et al. does not fully disclose encoding semi-structured data. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. by using the teaching of Wall et al. conversion and identifier of data with Wang et al. because in paragraph [0072] it discloses event from different schemas the various information is extracted and the different fields and being able to convert said fields from different format.  

As to claims 2 and 12, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. teaches wherein determining that the semi-structured data item does not match any of the schemas in the plurality of schemas comprises determining that the keys from the key/value pairs do not match the keys mapped to by any of the plurality of schemas (paragraph [0032], paragraph [0033], paragraph [0047] and paragraph [0048] [paragraph [0032] teaches new schema generated based on the determination no match exists, paragraph [0033] teaches determine that the log entries don’t match any of the plurality of schemas, paragraph [0047] and paragraph [0048] teaches value types in particular fields are key/value pairs which are entries in the log record]).

As to claims 10 and 20, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. teaches wherein the new schema further specifies a corresponding data type for each value of the at least one key/value pair in the plurality of key/value pairs of the received semi-structured data item (paragraph[0032], paragraph[0049], paragraph[0057] and paragraph [0059] [paragraph [0032] teaches new schema generated based on the determination no match exists, paragraph [0049] teaches schema fields have maximum value length, paragraph [0057] and paragraph [0059] teaches value in a particular field (key/value pair) must fit field value length specified in a newly generated schema]).

Claims 3 – 7 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Wall et al. as applied to claims 1 and 11 above, and further in view of Thomas (US 2007/0203923 A1) (IDS 9/30/2020) .

As to claims 3 and 13, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. teaches wherein determining that the semi- structured data item does not match any of the schemas in the plurality of schemas comprises determining that the values from the key/value pairs do not satisfy the requirements identified in the first schema  (paragraph [0032], paragraph [0033], paragraph [0047] and paragraph [0048] [paragraph [0032] teaches new schema generated based on the determination no match exists, paragraph [0033] teaches determine that the log entries don’t match any of the plurality of schemas, paragraph [0047] and paragraph [0048] teaches value types in particular fields are key/value pairs which are entries in the log record]).
Wang et al. does not explicitly teach wherein a first schema of the plurality of schemas maps each of the keys from the key/value pairs to locations and identifies requirements for values of one or more of the keys from the key/value pairs,
Thomas teaches wherein a first schema of the plurality of schemas maps each of the keys from the key/value pairs to locations and identifies requirements for values of one or more of the keys from the key/value pairs (paragraph [0057] lines 5 – 8 and Paragraph [0073] lines 1 – 10 [paragraph [0057] lines 5 – 8 teaches a list of attributes which have id, this is being interpreted as the key and the element have a respective values. Paragraph [0073] lines 1 – 10 teaches xml documents having various information])
Wang et al. teaches a log analysis which compares log entries describing one or more schemas. However Wang et al. does not fully discloses key values reference to location. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. by using the teaching of Thomas location determination with Wang et al. because as stated in paragraph [0070] discloses a user being able to search for entries in the intersection between schema based on the entry which based on the query a location can be retrieved.

As to claims 4 and 14, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. does not explicitly teach receiving, at the data processing hardware, a second semi-structured data item, wherein the second semi-structured data item comprises one or more second key/value pairs; 

in response to determining that the second semi-structured data item matches the second schema: 
encoding, by the data processing hardware, the second semi-structured data item in the data format to generate a second new data item by storing values corresponding to the values from the second key/value pairs at respective locations in the second new data item in accordance with the second schema, 
storing, by the data processing hardware, the second new data item in the data item repository, and 
associating, by the data processing hardware, the second new data item with the second schema.
Thomas teaches receiving a second semi-structured data item (paragraph [0046] lines 1 – 3 and paragraph [0022] lines 1 – 2 [paragraph [0046] lines 1 – 3 teaches receiving data from various sources system 170b or the user 120b. In addition paragraph [0022] lines 1 – 2 teaches XML data which is used, it is to be noted that semi structured data is a type of XML format]), wherein the second semi-structured data item comprises one or more second key/value pairs (paragraph [0073] lines 1 – 10 [teaches xml documents having various information. In addition paragraph [0057] lines 5 – 8 teaches a list of attributes which have id, this is being interpreted as the key and the element have a respective values]);
(paragraph [0083] lines 1 – 3 [teaches determining matches using a matching algorithm]); and
in response to determining that the second semi-structured data item matches the second schema (paragraph [0083] lines 5 – 7 [teaches automatic making suggestion to the target database]):
encoding the second semi-structured data item in the first data format to generate a second new encoded data item by storing values corresponding to the values from the second key/value pairs at respective locations in the second new encoded data item in accordance with the second schema (paragraph [0020] [teaches transforming the newly map information from the source schema into the target schema. It is to be noted the transformation of the schema is being interpreted as the encoding of the data]),
storing the second new encoded data item in the data item repository (paragraph [0090] lines 6 – 8 [teaches storing the new mapping information in the database]), and
associating the second new encoded data item with the second schema (paragraph [0091] lines 1 – 6 [teaches associate information from the different data path]).
The motivation for combining Wang et al. with Thomas are the same as set forth above with respect to claim 3.

Wang et al. does not explicitly teach wherein determining that the second semi-structured data item matches the second schema from the plurality of schemas comprises determining that the keys mapped to locations by the second schema match the keys from the second key/value pairs.
Thomas teaches wherein determining that the second semi-structured data item matches the second schema from the plurality of schemas comprises determining that the keys mapped to locations by the second schema match the keys from the second key/value pairs (paragraph [0083] lines 1 – 5 [teaches determining matches using a matching algorithm, where the matching is based on similarity attributes and relations which are determined]).
The motivation for combining Wang et al. with Thomas are the same as set forth above with respect to claim 3.

As to claims 6 and 16, these claims are rejected for the same reasons as the dependent claims above. In addition Wang et al. does not explicitly teach wherein the second schema identifies requirements for values of one or more of the keys mapped to locations by the second schema.
Thomas teaches wherein the second schema identifies requirements for values of one or more of the keys mapped to locations by the second schema (paragraph [0057] lines 5 – 8 and Paragraph [0073] lines 1 – 10 [paragraph [0057] lines 5 – 8 teaches a list of attributes which have id, this is being interpreted as the key and the element have a respective values. Paragraph [0073] lines 1 – 10 teaches xml documents having various information]).
The motivation for combining Wang et al. with Thomas are the same as set forth above with respect to claim 3.

As to claims 7 and 17, these claims are rejected for the same reasons as the dependent claims above. In addition Wang et al. does not explicitly teach wherein determining that the second semi-structured data item matches the second schema from the plurality of schemas comprises determining that the values from the second key/value pairs satisfy the requirements identified in the second schema
Thomas teaches wherein determining that the second semi-structured data item matches the second schema from the plurality of schemas comprises determining that the values from the second key/value pairs satisfy the requirements identified in the second schema (paragraph [0083] lines 1 – 5 [teaches determining matches using a matching algorithm, where the matching is based on similarity attributes and relations which are determined]).  
The motivation for combining Wang et al. with Thomas are the same as set forth above with respect to claim 3.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Wall et al. as applied to claims 1 and 11 above, and further in view of Wen et al. (US 2006/0053127 A1) (IDS 9/30/2020).

As to claims 8 and 18, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. does not explicitly teach receiving, by the data processing hardware, a query for semi-structured data items, wherein the query specifies requirements for values for one or more keys;
identifying, by the data processing hardware, schemas from the plurality of schemas that identify locations for values corresponding to each of the one or more keys; 
for each identified schema, searching, by the data processing hardware, the data items associated with the schema to identify data items that satisfy the query; and 
providing, by the data processing hardware, data identifying values from the data items that satisfy the query in response to the query. 
Wen et al. teaches receiving a query for semi-structured data items, wherein the query specifies requirements for values for one or more keys (paragraph [0030] [discloses schema selector searching a semi structured database for document based on user inputted query. It is to be noted that the search terms are being interpreted as the keys]);
identifying schemas from the plurality of schemas that identify locations for values corresponding to each of the one or more keys (paragraph [0038] [discloses the query engine portion applying the received query and the system retrieving the results that were requested]);
for each identified schema, searching the encoded data items associated with the schema to identify encoded data items that satisfy the query (paragraph [0038] [discloses the query engine portion applying the received query and the system retrieving the results that were requested]); and
providing data identifying values from the encoded data items that satisfy the query in response to the query (paragraph [0133] lines 3 – 6 [discloses displaying component of semi structured data based on selector]). 
Wang et al. teaches a log analysis which compares log entries describing one or more schemas. However Wang et al. does not fully disclose searching a received query. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. by using the teaching of Wen et al. search feature with Wang et al. because as stated in paragraph [0070] discloses a user being able to search for entries in the intersection between schema.

As to claims 9 and 19, these claims are rejected for the same reasons as the independent claims above. In addition Wang et al. does not explicitly teach wherein searching the data items associated with the schema comprises searching, for each data item associated with the schema, the locations in the data item identified by the schema as storing values for the associated keys to 
Wen et al. teaches wherein searching the data items associated with the schema comprises searching, for each data item associated with the schema, the locations in the data item identified by the schema as storing values for the associated keys to identify whether the data item stores values for the associated keys that satisfy the requirements specified in the query (paragraph [0038] [discloses the query engine portion applying the received query and the system retrieving the results that were requested]).
The motivation for combining Wang et al. with Wen et al. are the same as set forth above with respect to claim 8.

Response to Arguments

Applicant's arguments filed December 31, 2021 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 8 – 10 with respect to the rejection(s) of claim(s) 1, 2, 10 – 12 and 20 under 35 USC § 102 (a)(2) the arguments are moot in view of the new ground(s) of rejection, necessitated by the amendments.  Details of how the prior art meets the new limitations are found in the newly applied Wang et al. and Wall et al. as set forth in the respective rejection(s) of claim(s) 1, 2, 10 – 12 and 20 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167